DETAILED ACTION
Claims 1-16 and 21-24 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For Claim 1 (line 9), Claim 10 (line 9), Claim 11 (line 9), Claim 16, “the time offset being different per BWSB” lacks clarity. Presumably this means that each BWSB has a respectively different time offset, but the claim wording allows for a BWSB to have more than one time offset and it is therefore not clear where the differences lie. 
For Claim 1 (last line), Claim 10, “the acquired monitored BWSB” appears to lack antecedent basis in the claim. In the claim, the BWSB is only monitored.

For Claim 4, the antecedent of “the BWSB” is not clear.
For Claim 8, “the monitored BWSB” should be amended for consistency with its antecedent in claim 1.
For Claim 15, “a set of resource” should probably be corrected to ---a set of resources---.
For Claim 15, it is not clear whether “a base station” has antecedent basis in the serving cell recited in claim 11.
For Claim 21, “carry the method” should probably be corrected to ---carry out the method---.
Remaining claims are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-7, 10, 11, 16, 21, 23, and 24, as understood in light of rejections under 35 USC 112, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 2020/0337069) in view of Xiong et al. (US 2020/0077432).
For Claims 1, 10, and 21, Jiang teaches a method for use in a wireless transmit receive unit (WTRU), a wireless transmit receive unit (WTRU), comprising: a processor; a transceiver operatively coupled to the processor (see paragraphs 8, 67), and a non-transitory computer readable storage medium comprising instructions which when executed by a computer cause the computer to carry the method (see paragraph 8), the method comprising: 
monitoring a plurality of bandwidth sub bands (BWSBs) in an unlicensed frequency spectrum to determine the availability of an uplink channel using any of a set of monitoring occasions per BWSB (see paragraphs 6, 28), wherein the monitoring occasions of said set occur repeatedly in time (see Figure 2, paragraph 36: periodic BWPs); and
on condition the uplink channel is determined to be available in a monitored BWSB based on any of a monitoring occasion in the set of monitoring occasions, transmitting on the acquired monitored BWSB (see paragraphs 28-30, 32).

Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use the time offsets as in Xiong when determining how to listen to BWPs as in Jiang. One of ordinary skill would have been able to do so with the reasonably predictable result of acquiring specific information about specific channels in the time domain.
For Claim 5, Jiang further teaches the method, wherein the plurality of BWSBs is sequentially monitored (see paragraphs 35-36, 38).
For Claims 6 and 23, Jiang further teaches the method, wherein the plurality of BWSBs is monitored according to a configurable schedule of said monitoring occasions (see paragraph 27, 38: scheduling for BWPs to be monitored). Xiong also teaches configuring monitoring occasions (see paragraphs 57, 58, 101).
For Claims 7 and 24, Jiang further teaches the method, wherein listen before talk (LBT) is performed to determine whether the uplink channel is available (see paragraphs 6, 28: detect idle channel before transmission).
For Claims 11 and 16, Jiang teaches a method for use in a wireless transmit receive unit (WTRU), and a wireless transmit receive unit (WTRU), comprising: a processor; a transceiver operatively coupled to the processor (see paragraphs 8, 67), the method comprising: 
monitoring a plurality of bandwidth sub bands (BWSBs) in an unlicensed frequency spectrum to receive at least one signal using any of a set of monitoring occasions per BWSB (see paragraphs 6, 28; also paragraph 4: NR uses DCI to indicate active BWP), wherein the monitoring occasions of said set occur repeatedly in time (see Figure 2, paragraph 36: periodic BWPs); and 

Jiang as applied above is not explicit as to, but in a similar field of endeavor, Xiong teaches monitoring according to at least one time offset per BWSB, the time offset being different per BWSB (see paragraphs 57-58, 101: BWPs with respective periodicities and time offsets).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use the time offsets as in Xiong when determining how to listen to BWPs as in Jiang. One of ordinary skill would have been able to do so with the reasonably predictable result of acquiring specific information about specific channels in the time domain.

Claims 2-4 and 22, as understood in light of rejections under 35 USC 112, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 2020/0337069) and Xiong et al. (US 2020/0077432) as applied to claims 1 and 10 above, and further in view of Kaur et al. (US 2015/0131536).
For Claims 2 and 22, the references as applied above are not explicit as to, but Kaur teaches the method, further comprising receiving by the WTRU a BWSB agnostic grant for an uplink (UL) transmission and transmitting the UL transmission on the acquired monitored BWSB (see paragraphs 137-138, 140: soft grant, use granted TxOP if available; paragraph 144: autonomous grant).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use a soft grant as in Kaur when implementing the method of Jiang and Xiong. The motivation would be to provide more flexibility to the terminal in accessing unlicensed resources.
For Claim 3, the references as applied above are not explicit as to, but Kaur teaches the method, further comprising receiving by the WTRU a BWSB agnostic grant for an UL transmission, said receiving 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use a soft grant as in Kaur when implementing the method of Jiang and Xiong. The motivation would be to provide more flexibility to the terminal in accessing unlicensed resources.
For Claim 4, Jiang further teaches the UL transmission being transmitted on the acquired monitored BWSB (see paragraph 32).
The references as applied above are not explicit as to, but Kaur further teaches the method, wherein the BWSB is according acquired based on said triggered monitoring (see paragraphs 142, 144).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use a soft grant as in Kaur when implementing the method of Jiang and Xiong. The motivation would be to provide more flexibility to the terminal in accessing unlicensed resources.

Claim 8, as understood in light of rejections under 35 USC 112, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 2020/0337069) and Xiong et al. (US 2020/0077432) as applied to claim 1 above, and further in view of Yang (US 2018/0027589).
For Claim 8, while Jiang does indicate that the system uses an MCOT limit (see paragraph 43), the references as applied above are not explicit as to, but Yang teaches the method, further comprising starting a channel occupancy time (COT) timer when the monitored BWSB is acquired and determining the monitored BWSB is no longer acquired in case of an expiration of the COT timer (see paragraphs 17-18, 33, 95: use acquired bandwidth and release after COT; see paragraph 79: UE performs CCS, acquires bandwidth which is used for a COT and then released; the presence of a timer is implicit in Yang because the UE must measure the COT in order to known when to release the bandwidth).
.

Claim 9, as understood in light of rejections under 35 USC 112, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 2020/0337069), Xiong et al. (US 2020/0077432), and Yang (US 2018/0027589) as applied to claims 1 and 8 above, and further in view of Zhou et al. (US 9801187).
For Claim 9, the references as applied above are not explicit as to, but Zhou teaches the method, wherein the COT is set to a dynamically indicated value (see column 7 lines 43-55: dynamic COT; column 1 line 66 to column 2 line 18: LBT, unlicensed channels; column 2line 36 to column 3 line 7, column 10 line 46 to column 11 line 12: measure and determine COT).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use a dynamic COT as in Zhou when implementing the method of Jiang and Xiong. The motivation would be to ensure that the COT is appropriate for the type of communication.

Claims 12, 14, and 15, as understood in light of rejections under 35 USC 112, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 2020/0337069) and Xiong et al. (US 2020/0077432) as applied to claim 11 above, and further in view of Lei et al. (US 2019/0141734).
For Claim 12, while Xiong does indicate that a DCI is used (see abstract), the references as applied above are not explicit as to, but Lei teaches the method, wherein the signal is a Downlink Control Information (DCI) format that the WTRU detects from at least one search space in at least one of the monitored BWSBs (see abstract, paragraphs 15, 95, 97-98: DCI is for BWP activation, includes reference signal).

For Claim 14, the references as applied above are not explicit as to, but Lei teaches the method, wherein the signal is a reference signal (see abstract, paragraphs 15, 95, 97-98: DCI is for BWP activation, includes reference signal).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use DCI when determining whether a BWP is activated as in Lei when implementing the method of Jiang and Xiong. A person of ordinary skill would have been able to do so with the reasonably predictable result of using a standard method for indicating BWP activation.
For Claim 15, the references as applied above are not explicit as to, but Lei teaches the method, wherein the WTRU detects a sequence on a set of resource mapped to a preamble indicating that a base station (BS) has acquired at least one BWSB (see paragraphs 105-107: preamble detection, association with acquired resources).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use DCI when determining whether a BWP is activated as in Lei when implementing the method of Jiang and Xiong. A person of ordinary skill would have been able to do so with the reasonably predictable result of using a standard method for determining BWP activation.

Claim 13, as understood in light of rejections under 35 USC 112, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 2020/0337069) and Xiong et al. (US 2020/0077432) as applied to claim 11 above, and further in view of Abdoli et al. (US 2019/0150121).
For Claim 13, the references as applied above are not explicit as to, but in a similar field of endeavor, Abdoli teaches the method, wherein the signal is a synchronization signal block (SSB) or a component thereof (see paragraph 86: NR, paragraph 87: SSB provides initial system information including BWP information).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to interpret the signaling as in Abdoli when implementing the method of Jiang and Xiong. One of ordinary skill would have been able to use standard methods of signaling BWO information with the reasonably predictable result of ensuring the UE appropriately detects an active BWP.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. You et al. (US 2020/0366442) teaches a system in which a UE is indicated to monitor a CORESET for a BWP. Yi et al. (US 2020/0274750) teaches a system in which BWPs have respective monitoring periods. Jeon et al. (US 2019/0174546) teaches a system in which a UL grant applies to multiple unlicensed channels for which a UE performs LBT. Fu et al. (US 021/0007139) teaches a system in which a device switches from BWP at the end of a COT.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        11/18/2021

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466